Citation Nr: 0634576	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-37 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for bilateral hand 
disorder, claimed as due to cold injury residual.

5.  Entitlement to service connection for a bilateral foot 
disorder, claimed as due to cold injury residual.

6.  Entitlement to service connection for a bilateral leg 
disorder, claimed as due to cold injury residual.

7.  Entitlement to service connection for a bilateral hip 
disorder, claimed as due to cold injury residual.

8.  Entitlement to a disability rating in excess of 10 
percent prior to April 20, 2004, and a rating in excess of 40 
percent thereafter, for a service-connected lumbar spine 
disability.

9.  Entitlement to an effective date earlier than April 20, 
2004, for the 40 percent evaluation for the lumbar spine 
disability.

10.  Entitlement to a compensable disability rating for left 
varicocele.

11.  Entitlement to a disability rating in excess of 20 
percent prior to April 20, 2004, and a compensable rating 
thereafter, for a service-connected right knee disability.

12.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2002, September 2003, May 2004 and 
March 2005 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2004, the veteran alleged that his hypertension/high 
blood pressure was secondary to his lumbar spine disability.  
This matter is accordingly referred to the RO.

The issue of entitlement to a compensable rating for left 
varicocele is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Regarding the claim for a 
TDIU, as this claim could be affected by the disposition of 
the claim for an increased rating for left varicocele, 
appellate action on the claim for a TDIU must be deferred 
until disposition of the increased rating claim.


FINDINGS OF FACT

1.  The veteran does not have hearing loss attributable in 
any way to service.

2.  The veteran does not have tinnitus attributable in any 
way to service.

3.  The veteran did not serve in combat during service.

4.  There is no evidence the veteran has PTSD. 

5.  The veteran does not have a bilateral hand disorder 
attributable in any way to service.

6.  The veteran does not have a bilateral foot disorder 
attributable in any way to service.

7.  The veteran does not have a bilateral leg disorder 
attributable in any way to service.

8.  The veteran does not have a bilateral hip disorder 
attributable in any way to service.

9.  Throughout the pendency of this appeal the veteran's 
lumbar spine disability has been manifested by radiculopathy, 
particularly pain and numbness in the right lower extremity, 
and limitation of motion.

10.  Prior to April 20, 2004, the veteran's service-connected 
right knee disability was manifested by crepitus.   There is 
no medical evidence of record of malunion of the tibia and/or 
fibula with marked knee or ankle disability

11.  As of April 20, 2004, the veteran's right knee 
degenerative changes are manifested by pain, tenderness and 
minor limitation of motion. There is no evidence of 
ankylosis, subluxation, locking pain, or joint effusion or 
crepitus.  There is no x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

2.  Tinnitus was not incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2006).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R§ 3.303, 3.304 
(2006).

4.  A bilateral hand disorder was not incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).

5.  A bilateral foot disorder was not incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).

6.  A bilateral leg disorder was not incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).

7.  A bilateral hip disorder was not incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).

8.  The criteria for the assignment of a 60 percent rating 
for the veteran's service-connected lumbar spine disability 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285-5294 
(effective through September 25, 2003), Diagnostic Code 5293 
(effective from September 23, 2002 and reclassified to 5243 
effective September 26, 2003), Diagnostic Codes 5235-5243 
(effective September 26, 2003, including reclassification of 
Diagnostic Codes 5285-5295).

9.  The criteria for the assignment of an effective date of 
August 28, 2002, for the grant of entitlement to service 
connection for a lumbar spine disability with a 60 percent 
rating have been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. §§ 3.400 (2006).

10.   The criteria for the assignment of a disability rating 
in excess of 20 percent prior to April 20, 2004 for the 
veteran's service-connected right knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.14, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 5262 
(2006).

11.  The criteria for the assignment of a disability rating 
of 10 percent, but no higher, as of April 20, 2004 for the 
veteran's service-connected right knee disability have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.14, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by April 2003, January 2004, August 2004, and 
December 2004 letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the April 2003, January 2004, August 2004, and December 
2004letters.  As such, the veteran was aware and effectively 
notified of information and evidence needed to substantiate 
and complete his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Because a preponderance of the evidence is against the claims 
of entitlement to service connection for hearing loss, 
tinnitus, PTSD, bilateral hand disorder, bilateral foot 
disorder, bilateral leg disorder, and bilateral hip disorder, 
and the claim of entitlement to an increased disability 
rating, prior to April 20, 2004, for his right knee 
disability, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in April 2003, prior to the 
adjudication of the claims of entitlement to service 
connection for a lumbar spine disorder and entitlement to an 
increased disability rating for his service-connected right 
knee disability.  In January 2004, the veteran received 
notice regarding his claims of entitlement to service 
connection for hearing loss and PTSD, prior to their 
adjudication in March 2005.  In August 2004, the veteran 
received notice regarding his claims of entitlement to 
service connection bilateral hand, bilateral foot, bilateral 
leg, and bilateral hip disorders, prior to their adjudication 
in March 2005.  In December 2004, the veteran received notice 
regarding his claims of entitlement to service connection for 
hearing loss, tinnitus and PTSD and for the claims of 
entitlement to increased disability ratings for his service-
connected lumbar spine, right knee, and left varicocele 
disabilities, prior to their adjudication in March 2005.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the April 2003, January 2004, August 2004, and December 
2004 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Andrew D. 
Chung, M.D., Texas Neurosurgery, P.A., R. O. Hamilton, D.O., 
Robert F. Haynsworth, Jr., M.D., and Baylor Hospital , and VA 
examination reports dated in April 2002, April 2004, July 
2004 and January 2005.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his claims for service 
connection for PTSD, bilateral hand disorder, bilateral foot 
disorder, bilateral leg disorder, and bilateral hip disorder.  
Under the VCAA, an examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4). 

In this case, the Board finds that a VA examination is 
unnecessary to decide the claim because such an examination 
would not provide any more information than is already 
associated with the claims file.  As will be explained below, 
the veteran has not been shown to have had any of these 
disorders during active service nor does the medical evidence 
of record contain any indication that they are related  to 
service.  Therefore, because there is no event, injury, or 
disease in service that any current diagnosis could be 
related to, the Board finds that VA examination is 
unnecessary.

Based on the foregoing, VA satisfied its duties to the 
veteran.

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre- existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Hearing Loss & Tinnitus

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including sensorineural hearing 
loss and tinnitus, become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2006).

The veteran alleges entitlement to service connection for 
hearing loss and tinnitus. He contends that his current 
hearing loss and tinnitus are attributable to in-service 
noise exposure.  He has related that while unloading boxcars, 
he was subjected to noise from aircraft engines and that ear 
protection was not provided.  The veteran has denied any 
combat experience and any significant nonmilitary noise 
exposure.  

The Board notes that despite the veteran's contentions that 
he sustained injuries to his hearing in service, his service 
medical records are entirely silent regarding any complaint 
or finding of hearing loss, tinnitus, or injury to his ears.  
Moreover, the veteran's December 1945 discharge examination 
indicated results of 15/15, bilaterally, upon whispered voice 
hearing testing.

Similarly, the post-service medical evidence of record is 
negative for any notations of hearing loss and tinnitus for 
years after service separation.  It is noted that in October 
2000, the veteran denied any loss of hearing, tinnitus, or 
recurrent infections.  The first indication of treatment and 
a diagnosis of hearing loss and tinnitus was upon VA 
examination in July 2004, nearly 60 years after the veteran's 
period of active service.  Moreover, during his examination, 
the veteran himself only provided a ten to twelve year 
history of bilateral progressive hearing loss and a five to 
six year history of bilateral recurrent tinnitus.

Notwithstanding the veteran's allegations, the most probative 
medical evidence of record establishes that both the 
veteran's hearing loss and tinnitus are not related to his 
period of service.  The July 2004 VA examiner opined that the 
veteran's hearing loss and tinnitus were not related to his 
period of service.  The examiner commented that based upon 
the veteran's historical account of onset of hearing loss and 
tinnitus, there was no indication that hearing loss or 
tinnitus occurred while on active duty.  He also noted that 
the veteran's current hearing loss and tinnitus were 
compatible with the veteran's age.  He opined that the most 
likely etiology was presbycusis and that it was less likely 
than not that the veteran's current hearing loss and tinnitus 
were related to military noise exposure.

The Board finds that the medical opinion discussed above is 
persuasive and assigns it great probative weight.  The 
opinion was rendered by a physician who actually examined the 
veteran.  In addition, the VA examiners gave a considered 
rationale and based their opinions on a complete review of 
the veteran's claims folder.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999).

The Board notes that the only other evidence of record which 
contradicts the opinion is the opinion of the veteran.  
Although he has argued that his current hearing loss and 
tinnitus are related to service noise exposure, such opinion 
is clearly a matter for an individual with medical knowledge 
and expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, although the Board has considered the 
veteran's lay assertions, they do not outweigh the medical 
evidence of record.

In summary, as hearing loss and tinnitus were not shown in 
service or for many years thereafter, and because the 
probative evidence of record indicates that such disabilities 
are not causally related to the veteran's active service, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
hearing loss and tinnitus.

PTSD
Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with the applicable 
criteria, (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; (3) and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2005); Anglin v. 
West, 11 Vet. App. 361, 367 (1998).  

The veteran alleges that he experiences nightmares and 
intrusive memories; avoids war-related TV and movies; avoids 
social contact; is unable to talk about war experiences; and 
has general anxiety.  The veteran submitted that his stressor 
was falling into an air raid ditch, which also resulted in 
his current service-connected right knee disability.  He has 
recounted that he was relieved from his duty station for a 
nervous condition.  Upon review of the medical evidence of 
record, the Board finds that service connection is not 
warranted because there is no confirmed diagnosis of PTSD.  

The veteran's service medical records are silent as to 
complaints or a diagnosis of a psychiatric disorder.  
Moreover, upon discharge, in December 1945, the veteran was 
deemed to be psychiatrically normal.  Additionally, post-
service private treatment records, for approximately 60 years 
since his discharge from service, have been silent as to any 
evidence of PTSD, the first requirement for establishing 
service connection.  38 C.F.R. § 3.304(f).  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (a service connection claim 
requires evidence of a current disability).  

The Board has considered the veteran's lay contentions that 
he has PTSD that is related to service.  As a layperson, 
however, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of a medical 
diagnosis, causation or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In any event, the record contains 
absolutely no probative evidence supporting his theory of 
entitlement. 

Accordingly, the Board finds that the record lacks competent 
and probative evidence of a diagnosis of PTSD.  If there is 
no current diagnosis, service connection cannot be 
established.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. 
at 225.  In this case, the record lacks credible supporting 
evidence that the veteran has a diagnosis of PTSD.  38 C.F.R. 
§ 3.304(f).  Accordingly, service connection for PTSD is 
denied.  

Cold Weather Injury Residuals (Hands, Feet, Legs, and Hips)
The veteran alleges that he is entitled to service connection 
for a bilateral hand disorder, bilateral foot disorder, 
bilateral leg disorder, and bilateral hip disorder, due to 
cold weather injury residuals.  The veteran contends that he 
was exposed to cold and damp weather while was stationed in 
England.  He also alleges exposure to inclement weather while 
in Germany.  The Board acknowledges that the veteran is 
currently experiencing certain musculoskeletal disorders; 
however, the record contains no indication that any current 
hand, foot, leg and hip disorder is causally related to his 
active service, or any incident therein.  

Service medical records are silent as to treatment or 
complaints of cold weather injury.  Additionally, upon 
discharge, in December 1945, the veteran's musculoskeletal 
system was characterized as normal.  The Board notes that the 
veteran has current diagnoses of carpal tunnel syndrome, 
arterial occlusive disease, and osteopenia; however, these 
diagnoses where rendered in September 2001, nearly 60 years 
after his period of service.  The record contains no 
indication that any current disorder of the hands, feet, 
legs, and hips is causally related to his active service, or 
any incident therein, including his claimed cold weather 
exposure.  The Board also notes that in July 2002, the 
veteran presented only a ten to twelve year history of hand 
and joint pain.  

The Board has considered the veteran's lay contentions that 
any current bilateral hand, bilateral foot, bilateral leg, 
and bilateral hip disorder is related to his period of 
service, specifically to cold weather exposure.  As a 
layperson, however, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
a medical diagnosis, causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   In any event, the record 
contains absolutely no probative evidence supporting his 
theory of entitlement. 

In summary, given the evidence of record, the Board finds 
that the preponderance of the evidence is against the claims 
of service connection for a bilateral hand disorder, 
bilateral foot disorder, bilateral leg disorder, and 
bilateral hip disorder.


Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor. 38 C.F.R. § 4.3.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2006).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Back
The veteran alleges entitlement to a disability rating in 
excess of 10 percent prior to April 20, 2004, and a rating in 
excess of 40 percent thereafter, for a service-connected 
lumbar spine disability.  He also alleges entitlement to an 
effective date earlier than April 20, 2004, for the 40 
percent disability rating.

The veteran's claim for service connection for back disorder 
secondary to his service-connected right knee disability was 
received in August 2002.  In September 2003, the RO held that 
service connection was warranted for degenerative changes of 
the lumbar spine and assigned a 10 percent disability 
evaluation due to slight limitation of motion of the lumbar 
spine.  Based upon surgical and other treatment necessitating 
convalescence a 100 percent evaluation was assigned effective 
July 10, 2003.  The 10 percent evaluation was reinstated as 
of September 1, 2003.  Due to April 2004 VA examination 
findings, the RO held that a 40 percent disability rating was 
warranted effective April 20, 2004. 

The Board will initially address whether the veteran is 
entitled to a disability rating in excess of 10 percent prior 
to April 20, 2004, and a rating in excess of 40 percent 
thereafter, for a service-connected lumbar spine degenerative 
changes disability.  

While the veteran's appeal was pending, VA revised 
regulations for evaluating disabilities of the spine.  The 
Court in DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held 
that the law "precludes an effective date earlier than the 
effective date of the liberalizing . . . regulation," but 
the Board shall continue to adjudicate whether a claimant 
would "receive a more favorable outcome, i.e., something 
more than a denial of benefits, under the prior law and 
regulation."  Accordingly, the veteran's claims will be 
adjudicated under the old regulation for any period prior to 
the effective date of the new diagnostic codes, as well as 
under the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).

Under the rating criteria in effect prior to September 23, 
2002, Diagnostic Code 5292 provided for ratings based on 
limitation of motion of the lumbar spine.  A 10 percent 
rating was provided for slight limitation of motion of the 
lumbar segment of the spine.  Moderate limitation of motion 
warranted a 20 percent evaluation.  Severe limitation of 
motion warranted a 40 percent rating. 

Under the rating criteria in effect prior to September 23, 
2002, Diagnostic Code 5293 provided a zero percent rating for 
postoperative intervertebral disc syndrome, cured.  A 10 
percent rating was assigned for mild intervertebral disc 
syndrome.  A 20 percent rating was assigned for moderate 
intervertebral disc syndrome, and a 40 percent rating was 
assigned for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  A maximum 60 
percent rating was assigned for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

Under rating criteria in effect prior to September 26, 2003, 
Diagnostic Code 5295 provided for a 20 percent evaluation for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position.  Severe lumbosacral strain, with a listing 
of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing with irregularity of joint space, or 
some of the above with abnormal mobility on forced motion, 
warranted a 40 percent rating.

Effective September 23, 2002, intervertebral disc syndrome is 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under Sec. 
4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2006).

Under these criteria, when intervertebral disc syndrome is 
productive of incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months, a 10 percent rating is assigned.  When 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during the past twelve months, 
a 20 percent rating is assigned.  When incapacitating 
episodes have a total duration of at least four weeks but 
less than six weeks during the past twelve months, a 40 
percent rating is assigned.  When incapacitating episodes 
have a total duration of at least six weeks during the past 
12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2006) provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2006) provides that when evaluating on the basis of chronic 
manifestations, the adjudicator is to evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2006) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

As noted above, the criteria for rating intervertebral disc 
syndrome that became effective on September 23, 2002, 
contained a note defining incapacitating episodes and chronic 
orthopedic and neurologic manifestations.  The Federal 
Register version setting forth the final rule indicates that 
the three notes following the version of Diagnostic Code 5293 
that became effective on September 23, 2002, were deleted 
when intervertebral disc syndrome was reclassified as 
Diagnostic Code 5243 in the criteria that became effective on 
September 26, 2003.  This was inadvertent and has now been 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004), a 
final correction that was made effective September 26, 2003.

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were amended.  See 68 Fed. Reg. 
51,454 (August 27, 2003) (codified at 38 C.F.R.  § 4.71a).  A 
General Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings are assigned:

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows: 
forward flexion, 90 degrees; extension, zero degrees, left 
and right lateral flexion, 30 degrees; and left and right 
lateral rotation, 30 degrees.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

The Board will initially address whether the veteran is 
entitled to increased disability rating in excess of 10 
percent prior to April 20, 2004, and a rating of 40 percent 
thereafter, for his service-connected lumbar spine 
disability, under the criteria in effect prior to September 
23, 2002.  The Board finds that under the former criteria for 
evaluating intervertebral disc syndrome the veteran is 
entitled to a disability rating of 60 percent.  Under the 
former criteria, Diagnostic Code 5293 provided for a maximum 
60 percent rating for pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  The medical evidence of record includes 
a June 2003 MRI, which indicated possible nerve root 
compression.  Upon follow-up consultation in December 2003, 
the veteran still presented with back pain with right lower 
extremity pain and radicular symptoms, and weakness.  Based 
upon the veteran's complaints of right leg pain and 
difficulty walking, the veteran underwent a microdiscectomy 
and a nerve root decompression in July 2003.  Notwithstanding 
the surgery, he was still experiencing lower extremity pain 
and radicular symptoms in December 2003.  The veteran 
continued to present with complaints of radiating pain into 
the right leg, upon VA examination in January 2005.  
Accordingly, the veteran's lumbar spine disability produced 
other neurological findings appropriate to the site of the 
diseased disc, and little intermittent relief.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).  As such, he is entitled 
to a 60 percent disability evaluation under this criteria.

It is noted that even if the veteran had not limited his 
appeal, he would not be entitled to a rating in excess of 60 
percent at this time.  Under the first change in regulations 
for 38 C.F.R. § 4.71a, DC 5293 (2003), the veteran's 
disability already has the maximum evaluation for one method 
of rating intervertebral disc syndrome in terms of the 
incapacitating episodes.  The other option is to consider 
orthopedic and neurological manifestations separately.

Throughout the pendency of this appeal the veteran was 
afforded VA examinations in April 2004 and January 2005.  VA 
examination in April 2004 documented flexion to 60 degrees, 
minus 30 degrees due to pain.  Extension was to 25 degrees, 
minus 5 degrees due to pain.  Left lateral flexion was to 20 
degrees, minus 10 degrees due to pain.  Right lateral flexion 
was to 25 degrees, minus 5 degrees due to pain.  Left and 
right lateral rotation was to 25 degrees, minus 5 degrees due 
to pain.  Upon VA examination in January 2005, range of 
motion testing indicated flexion to 45 degrees, extension to 
20 degrees, left lateral flexion to 20 degrees, and right 
lateral flexion to 25 degrees.  Rotation to the left was to 
40 degrees and rotation to the right was to 45 degrees.  

Accordingly, there is no evidence of severe limitation of 
motion under DC 5292 (in effect at the time of the veteran's 
initial 1999 claim) for a 40 percent maximum rating in terms 
of orthopedic manifestations, even in terms of DeLuca 
factors.  Nor is there evidence of moderate incomplete 
paralysis (20 percent), moderately severe incomplete 
paralysis (40 percent), severe incomplete paralysis with 
marked muscular atrophy (60 percent), or complete paralysis 
when the foot dangles and drops, has no active movement 
possible of muscles below the knee, and with flexion of knee 
weakened or (very rarely) lost (80 percent).  See 38 C.F.R. 
§ 4.124(a), Diagnostic Codes 8520, 8620, 8720 (2003).  The 
veteran's primary problem did not involve any form of 
paralysis; rather, he had sensory radiculopathy that caused 
pain.

Finally, under the final change in September 2003 for rating 
spine disease and injury, the veteran is not entitled to a 
rating in excess of 60 percent.  The veteran already has the 
maximum rating of 60 percent in terms of one alternative for 
rating intervertebral disc syndrome under incapacitating 
episodes.  The other alternative is considered with 
limitation of motion combined with neurological problem.  As 
such, he does not have unfavorable ankylosis of the entire 
spine for a 100 percent evaluation.  He does not have 
unfavorable ankylosis of the entire thoracolumbar spine for a 
50 percent evaluation.  The veteran does not have unfavorable 
ankylosis of the entire cervical spine, or, forward flexion 
of the thoracolumbar spine 30 degrees or less, or, favorable 
ankylosis of the entire thoracolumbar spine for a 40 
evaluation.  Nor does he experience forward flexion of the 
cervical spine 15 degrees or less, or, favorable ankylosis of 
the entire cervical spine for a 30 percent evaluation.  

Furthermore, the ratable radiculopathy in the lower 
extremities is not severe enough to warrant a rating of 40 
percent or higher, because there is no evidence of moderately 
severe incomplete paralysis, of marked muscle atrophy (60 
percent), or complete paralysis of the foot (80 percent).  38 
C.F.R. § 4.124a, Diagnostic Code 8520.

In conclusion, the veteran's service-connected lumbar spine 
disability is entitled to a 60 percent disability rating, 
prior to April 20, 2004, and thereafter, but no higher.  The 
Board acknowledges that the veteran has also submitted a 
claim of entitlement to an effective date earlier than April 
20, 2004, for the 40 percent evaluation for the lumbar spine 
disability; however, in light of the assignment of a 60 
percent disability rating throughout the pendency of this 
appeal, this matter is rendered moot.

Right Knee
The veteran alleges entitlement to a disability rating in 
excess of 20 percent prior to April 20, 2004, and a 
compensable rating thereafter, for his service-connected 
right knee disability.

The Board will initially address whether the veteran is 
entitled to a disability rating in excess of 20 percent prior 
to April 20, 2004.  Prior to April 20, 2004, the veteran's 
right knee disability was evaluated pursuant to the criteria 
found at 38 C.F.R. § 4.71a, Diagnostic Code 5262, for 
impairment of the tibia and fibula.  Under Diagnostic Code 
5262 a 10 percent rating is warranted when there is evidence 
of malunion of the tibia and/or fibula with slight knee or 
ankle disability.  A 20 percent rating is warranted when 
there is evidence of malunion of the tibia and/or fibula with 
moderate knee or ankle disability.  A 30 percent rating is 
warranted when there is evidence of malunion of the tibia 
and/or fibula with marked knee or ankle disability.  In every 
instance where the schedule does not provide a 0 percent 
evaluation for a diagnostic code, a 0 percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  See 38 C.F.R. § 4.31.

Prior to April 20, 2004, the medical evidence of record 
included an April 2003 private examination report.  At that 
time there was no evidence of effusion or dislocation; 
however, there was some crepitus on passive flexion and 
extension.  In light of this private examination report, the 
RO held in a September 2003 rating decision that a 20 percent 
disability rating for moderate knee or ankle disability was 
warranted.  Given the aforementioned, the Board finds that 
criteria for even a compensable rating under Diagnostic Code 
5262 are not met as there is neither evidence of malunion of 
the fibula nor evidence of knee or ankle disability 
attributable to the internal derangement of the right knee 
sustained during service.  Additionally, the veteran's right 
knee disability does not warrant a disability rating in 
excess of 20 percent, prior to April 20, 2004, because there 
is no evidence of limitation of motion, recurrent 
subluxation, lateral instability, or of a disability due to 
the removal of cartilage, for ratings under Diagnostic Codes 
5256 through 5261. 

As of April 20, 2004, the veteran's service-connected right 
knee disability has been rated as noncompensable pursuant to 
Diagnostic Code 5260 for limitation of flexion.  The medical 
evidence of record includes two VA examination reports dated 
in April 2004 and January 2005.  In April 2004, the veteran 
had full range of motion, which did not produce any pain, 
weakness, fatigue, or incoordination.  Medial collateral, 
anterior and posterior cruciate ligaments were stable.  
Medial and lateral meniscus were stable.  There was no 
evidence of swelling or tenderness to palpation; however, the 
veteran presented subjective complaints of radiating right 
knee pain.  X-rays demonstrated minimal degenerative changes 
of the right knee.  In January 2005, range of motion of the 
right knee was from 0 to 120 degrees.  There was slight 
crepitus with flexion.  There was tenderness medially and 
inferiorly, and evidence of painful motion.  There was no 
evidence of laxity or instability.  There was no weakness, 
excessive fatigability, incoordination, or any additional 
limitation with repetitive use or during flare-ups.

At this juncture, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, given 
the nature of the veteran's disability, the Board has 
considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

Diagnostic Code 5010 provides that arthritis that is due to 
trauma and substantiated by x-ray findings is to be evaluated 
as degenerative arthritis.  Diagnostic Code 5003 provides 
that degenerative arthritis established by x-ray findings is 
to be evaluated on the basis of limitation of motion under 
the appropriate Diagnostic Code for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Code, an evaluation of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assignable for x-ray evidence of involvement of arthritis of 
2 or more major joints or 2 or more minor joint groups.  A 20 
percent evaluation is assignable for x-ray evidence of 
involvement of arthritis of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
episodes.  38 C.F.R. § 4.71a, DC 5257 (2006).

VA General Counsel has held that separate ratings may be 
assigned under Diagnostic Code 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2005 (September 
17, 2005).

Diagnostic Code 5257 pertains to other impairment of the 
knee.  Under this provision, a 10 percent rating is warranted 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.  

Diagnostic Code 5260 pertains to limitation of flexion.  
Under this provision, flexion limited to 60 degrees is 
noncompensable.  A 10 percent rating is warranted when 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees; and a 30 
percent rating is warranted when flexion limited to 15 
degrees.  

Diagnostic Code 5261 pertains to limitation of knee 
extension.  Under this provision, extension limited to 5 
degrees is noncompensable.  A 10 percent rating is warranted 
when extension is limited to 10 degrees.  A 20 percent rating 
is warranted when extension is limited to 15 degrees.  A 30 
percent rating is warranted when extension is limited to 20 
degrees.  A 40 percent rating is assigned when extension is 
limited to 30 degrees; and a 50 percent rating is assigned 
when extension is limited to 45 degrees.  

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2005).

In light of the April 2004 VA examination report's finding of 
x-ray evidence of degenerative changes in the right knee and 
the veteran's subjective complaints and the January 2005 
objective findings of pain on motion, the Board finds that 
the veteran's right knee disability warrants a 10 percent 
disability rating as of April 20, 2004.  The Board finds that 
the veteran's right knee disability picture is not so severe 
such as to warrant even a compensable rating under any of the 
other applicable rating criteria as of April 20, 2004.  The 
veteran did not demonstrate slight impairment due to 
recurrent subluxation or lateral instability of the knee 
pursuant to the provisions of Diagnostic Code 5257.  
Additionally, Diagnostic Codes 5260 and 5261 are not for 
application because upon examinations in April 2004 and 
January 2005 the veteran exhibited essentially normal range 
of motion; there was no documentation of any limitation of 
flexion or extension, such as to warrant a compensable 
evaluation.  

Having considered the veteran's symptomatology in light of 
the rating criteria, and as decided above, the Board finds 
that a 20 percent rating is appropriate prior to April 20, 
2004.  As of April 20, 2004, the veteran's service-connected 
right knee disability has been rated as 10 percent disabling 
for arthritis of a major joint with painful motion.  


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for PTSD is denied.

Service connection for bilateral hand disorder is denied.

Service connection for bilateral foot disorder is denied.

Service connection for a bilateral leg disorder is denied.

Service connection for a bilateral hip disorder is denied.

A disability rating of 60 percent for the veteran's service-
connected lumbar spine disability is granted.

A disability rating in excess of 20 percent, prior to April 
20, 2004, for the veteran's service-connected right knee 
disability, is denied.

A disability rating of 10 percent, but no higher, as of April 
20, 2004, for the veteran's service-connected right knee 
disability, is granted.


REMAND

There is no specific diagnostic code for varicocele, 
therefore, the veteran's left varicocele is rating analogous 
to benign neoplasms of the genitourinary system.  38 C.F.R. § 
4.115b, Diagnostic Code 7529 (2005).  This disorder is rated 
under the criteria for voiding dysfunction or renal 
dysfunction. 38 C.F.R. § 4.115a (2005).  
The veteran was afforded a VA examination in January 2005.  
The examiner noted that the veteran had no history of blood 
pressure elevation.  Upon physical examination the veteran 
was exquisitely tender on the right and moderately tender on 
the left.  The VA examination is insufficient for rating 
purposes; therefore, the veteran should be afforded another 
VA examination to assess the severity of his left varicocele, 
including the existence of any voiding dysfunction or renal 
dysfunction.

Thereafter, the TDIU should also be readjudicated.

Accordingly, this case is REMANDED to the RO for the 
following action:

1. The RO should provide the veteran with 
a VA medical examination to assess the 
current severity of his left varicocele. 
The examiner should be provided with the 
veteran's claims file and must review the 
claims file in conjunction with the 
examination.  With regard to the 
veteran's right varicocele, the examiner 
should comment on the existence of renal 
dysfunction or voiding dysfunction.  As 
for any renal dysfunction, the examiner 
should comment as to the existence of 
albumin, edema, hypertension, or decrease 
in kidney function.  As for any voiding 
dysfunction, the examiner should comment 
as the existence of any urine leakage, 
frequency or obstructed voiding.

2.  The RO should, then, readjudicate the 
veteran's claim of entitlement to a 
compensable rating for left varicocele 
and TDIU.  If the determination of this 
claim remain unfavorable to the veteran, 
the RO must issue a Supplemental 
Statement of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


